Citation Nr: 9929085	
Decision Date: 10/08/99    Archive Date: 10/21/99

DOCKET NO.  95-21 221	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and 
Insurance Center in St. Paul, Minnesota

THE ISSUE

Entitlement to service connection for disability of the 
lumbosacral spine.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel

INTRODUCTION

The veteran served on active duty from March 1944 to June 
1946 and from May 1952 to May 1953.

This matter came to the Board of Veterans' Appeals 
(Board) on appeal from a December 1994 rating decision by 
the Department of Veterans Affairs (VA) Regional Office 
and Insurance Center (RO&IC) in St. Paul, Minnesota.  

In February 1998, during the course of the appeal, the 
RO&IC raised the veteran's rating from noncompensable to 
20 percent for the service-connected residuals of a left 
medial meniscectomy with degenerative changes.  The 
effective date of that increase was August 8, 1994.  The 
veteran was notified of that decision and was issued a 
Supplemental Statement of the Case (SSOC).  However, on 
VA Form 9, received in October 1998, he stated that he 
only wished to continue his appeal with respect to the 
issue of entitlement to service connection for disability 
of the lumbosacral spine.  Accordingly, the issue of 
entitlement to a rating in excess of 20 percent for the 
veteran's left knee disability is not currently before 
the Board and will not be considered in the decision 
below.  It should be noted, however, that during his 
hearing before the undersigned in June 1999, the veteran 
again raised the issue of an increased rating for his 
left knee disability.  Therefore, it is referred to the 
RO&IC for appropriate action.  

In September 1998, the RO denied the veteran's claim of 
entitlement to an effective date prior to August 8, 1994, 
for the 20 percent rating for his left knee disability.  
During his June 1999 hearing, he disagreed with that 
effective date.  That disagreement was timely 
(38 U.S.C.A. § 7105(b)(1); 38 C.F.R. § 20.302); and, 
therefore, the RO&IC should issue the veteran an SOC with 
respect to that issue and inform him of the requirements 
to perfect an appeal.

In March 1998, the veteran also raised contentions to the 
effect that service connection is warranted for dental 
disability.  Those contentions have not been considered 
with the current appeal; and, therefore, they too are 
referred to the RO&IC for appropriate action.


FINDING OF FACT

The claim of entitlement to service connection for 
disability of the lumbosacral spine is not plausible.


CONCLUSION OF LAW

The claim of entitlement to service connection for 
disability of the lumbosacral spine is not well-grounded.  
38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that his lumbosacral spine 
disability is primarily the result of a spinal anesthetic 
administered during surgery in service and that service 
connection is, therefore, warranted.  Service connection 
connotes many factors, but basically, it means that the 
facts, shown by evidence, establish that a particular 
disease or injury resulting in disability was incurred 
coincident with service in the Armed Forces, or, if 
preexisting such service, was aggravated therein.  
38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303(a) 
(1998).  For certain disabilities, such as arthritis, 
service connection may be presumed when that disability 
is shown to a degree of 10 percent or more within one 
year of the veteran's discharge from service.  
38 U.S.C.A. §§ 1101, 1112 (West 1991); 38 C.F.R. 
§§ 3.307, 3.309 (1998).  


The threshold question is whether the veteran's claim is 
well grounded within the meaning of 38 U.S.C.A. 
§ 5107(a).  A well-grounded claim is a plausible claim, 
that is, one which is meritorious on its own or capable 
of substantiation.  Murphy v. Derwinski, 1 Vet. App. 78, 
81 (1990).  If a claim is not well grounded, VA has no 
duty to assist in the development of that claim.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Murphy, 1 
Vet. App. at 81.

In order for a direct service connection claim to be well 
grounded, there must be competent evidence of current 
disability (a medical diagnosis), incurrence or 
aggravation of a disease or injury in service (lay or 
medical evidence), and a nexus between the inservice 
injury or disease and the current disability (medical 
evidence).  Epps v. Gober, 126 F.3d 1464, 1468 (Fed. Cir. 
1997), Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  
Where the determinative issue involves medical etiology, 
competent medical evidence that the claim is plausible or 
possible is required in order for the claim to be well 
grounded.  This burden may not be met merely by 
presenting lay testimony, because lay persons are not 
competent to offer medical opinions. LeShore v. Brown, 8 
Vet. App. 406, 408 (1995); Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).

The veteran's service medical records show that in 
November and December 1952, he was seen for complaints of 
pain at the base of his spine; however, that was 
associated with a pilonidal cyst, rather than any type of 
back disability.  Indeed, during his service separation 
examination in April 1953, his spine was reported as 
normal.  

Complaints of back disability were not recorded until 
March 1984, when he submitted a claim of entitlement to 
service connection for a spinal problems.  Medical 
evidence of back disability was not recorded until the 
mid-1990's when he received VA outpatient treatment for 
complaints of low back pain.  Although his current 
diagnoses include arthritis, degenerative disc disease, 
and a herniated disc at L4-L5, there is no competent 
evidence that such disabilities are in any way related to 
service.

At his hearings on appeal, the veteran testified that 
during surgery in 1944, the surgeon told him that the 
spinal anesthetic which was used could result in 
significant back problems years later.  While it is true 
that he received a spinal anesthetic during surgery in 
service, and while VA acknowledges that such anesthetics 
administered during World War II could cause transient 
chemical arachnoiditis, there is no medical evidence that 
it did so in the veteran's case.  Indeed, in March 1998, 
a VA physician, who reviewed the veteran's claims folder 
specifically to determine whether such a relationship 
existed, found no such relationship.  Moreover, it should 
be noted that the veteran's statement about what a 
physician told him does not constitute the requisite 
evidence of a medical diagnosis or of medical etiology 
sufficient to render a claim well-grounded.  Robinette v. 
Brown, 8 Vet. App. 69 (1995).  

Absent competent evidence of arthritis to a compensable 
degree within one year after service, or any competent 
evidence of a nexus between current back disability and 
service, the Board is of the opinion that there is no 
plausible basis for service connection.  Accordingly, the 
claim is not well grounded.  

While the Board has considered and denied the claim on a 
ground different from the RO, that is, whether the 
veteran's claim is well grounded rather than whether he 
is entitled to prevail on the merits, the veteran has not 
been prejudiced by the Board's decision.  In assuming 
that the claim was well grounded, the RO accorded it 
greater consideration than was warranted under the 
circumstances.  Bernard v. Brown, 4 Vet. App. 384, 392-94 
(1993).  To remand the case to the RO for consideration 
of the issue of whether the veteran's claim is well 
grounded would be pointless, and, in light of the law and 
regulations cited above, would not result in a 
determination favorable to him.  VAOPGCPREC 16-92 (O.G.C. 
Prec. Op. 16-92).



ORDER

Entitlement to service connection for disability of the 
lumbosacral spine is denied.


		
	U. R. POWELL
	Member, Board of Veterans' Appeals



 

